Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communications entered 08/02/2021.
Priority
This application, Pub. No. US 2018/0045716 A1, is a National Stage of International Patent Application No. PCT/US2016/021741, filed 03/10/2016, Pub. No. WO2016/145174, which claims benefit of US provisional application 62/130,863, filed 03/10/2015. 
Status of Claims
Claims 1, 3, 11, 13, 18-21 and 25-32 are currently pending.  Claims 1-24 have been originally pending and subject to the restriction requirement mailed 07/15/2019.  Claims 1, 5, 6, 8, 11, 13, 15-19 and 21-24 have been amended; Claims 4, 7, 9, 10, 12 and 14 have been cancelled, as set forth in Applicant’s amendment entered 08/20/2020.  Claims 1-3, 5, 6, 8, 11, 17-19, 21, 22 and 24 have been amended, and Claims 15 and 16 have been cancelled, as set forth in Applicant’s amendment filed 01/07/2021 and entered 01/25/2021.  Claims 1, 3, 11, 13 and 18-21 have been amended; Claims 2, 5, 6, 8, 17 and 22-24 have been cancelled; and new Claims 25-32 have been added, as set forth in Applicant’s amendment filed 08/02/2021.  Claims 25-32 are withdrawn from consideration as being drawn to non-elected invention(s) and/or species.  Claims 1, 3, 11, 13 and 18-21 are examined.

Election by Original Presentation
Newly submitted Claims 25-32 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: not encompassing the elected species b) an amino functional group as a target functional group; c) propionaldehyde as a selective compound; and d) 4-amino-5-hydrazino-1,2,4-triazole-3-thiol (Purpald®) as an indicator.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, Claims 25-32 are withdrawn from consideration as being directed to a non-elected invention(s) and/or species.  See 37 CFR 1.142(b) and MPEP § 821.03.
Withdrawn Objections/Rejections
Any objection or rejection not reiterated herein has been withdrawn.
I.	The objection to and rejections of Claims 2 and 17 are moot in view of Applicant’s cancellation of the claims. 
II.	The rejection of Claims 1-3, 11, 13 and 17-21 under 35 U.S.C. 103 as being unpatentable over Qu et al., “A facile, one‐step method for the determination of accessible surface primary amino groups on solid carriers,” Surface and Interface Analysis, 2012, vol. 44, issue 10, pp. 1309-1313; in view of Ghasemi et al., “Determination of Amine and Aldehyde Surface Densities:  Application to the Study of Aged Plasma Treated Polyethylene Films,” Langmuir, 2007, vol. 23, No 23, pp. 11554–11561; Rozkiewicz et al., “Reversible Covalent Patterning of Self-Assembled Monolayers on Gold and Silicon Oxide Surfaces,” Langmuir, 2005, vol. 21, No 14, pp. Cournoyer et al., “Color Test for the Detection of Resin-Bound Aldehyde in Solid-Phase Combinatorial Synthesis,” J. Comb. Chem., 2002, vol. 4, No 2, pp. 120-124; and Achter et al., US 2003/0194799, published 10/16/2003, is withdrawn in view of Applicant’s amendment of the claims and argument.
Claim Rejection - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 112 that form the basis for the rejections under this section made in this Office action.
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1, 3, 11, 13 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
This rejection is necessitated by Applicant's amendment.
The claims, as recited in independent Claim 1, are drawn to:

    PNG
    media_image1.png
    383
    1065
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    819
    1053
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    814
    920
    media_image3.png
    Greyscale


Claim 1 recites the limitation "and wherein the second binding pair" in the last two lines.  Emphasis added.  There is insufficient antecedent basis for this limitation in the claim because this is a first appearance of the term “second binding pair" in the claim.  Claims 3, 11, 13 and 18-21 are rejected as being dependent upon the rejected Claim 1 and fail to cure the indefiniteness of Claim 1. 

Furthermore, the subject matter of Claims 18, 19 and 21 is unclear because they depend upon the cancelled Claim 2.  Claim 20 is rejected as being dependent upon the rejected Claim 19 and fails to cure the indefiniteness of Claim 19.

Response to Arguments
As indicated at pages 3-4 of the instant Office Action, the 103 rejection set forth in the previous Office Action mailed 05/03/2021 has been withdrawn in view of Applicant’s amendment of the claims and argument.  However, upon further consideration, a new ground(s) of rejection is made as set forth above.

At page 17 of the Remarks filed 08/02/2021, Applicant argues that:

    PNG
    media_image4.png
    330
    1075
    media_image4.png
    Greyscale



The Examiner respectfully disagrees for the following reasons.
First, Claims 1, 3, 11, 13 and 18-21 are not patentable for the reasons set forth above.
Second, in the current listing of the claims, there is no generic claim covering the withdrawn Claims 25-32.  

Conclusion
No claims are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641